Title: George Mercer to James Craik, 13 November 1755
From: Mercer, George
To: Craik, James



To Doctor James Craik, of the Virginia Regiment.
[Williamsburg, 13 November 1755]

You are to apply to Mr Prentis or Mr Withers, to know what time the Sloop will be ready to take in her lading: and you are to see the arms and ammunition carefully stowed in her, and immediately dispatch her. You are, after the Sloop is ladened and dispatched, to proceed immediately to Alexandria, where you will receive further Orders. Given &c. at Williamsburg 13th November, 1755.

G:M. aid de camp.

